 

Exhibit 10.3

 

 CONSULTING SERVICES AGREEMENT

 

This CONSULTING SERVICES AGREEMENT (this “Agreement”), is dated as of March 10,
2014, 2013, by and between Skystar Bio-Pharmaceutical Company, a Nevada
corporation (the “Company”), and R. Scott Cramer, an individual, whose address
is 800 N. Maitland Ave., Suite 204, Maitland, Fl 32751 (the “Consultant”). The
Company and the Consultant are collectively referred to herein as the “Parties.”

 

RECITALS:

 

WHEREAS, the Consultant is currently a member of the Company’s Board of
Directors (the “Board”), a position he has held since October 2001, and has been
separately and additionally acting as the United States Representative of the
Company (the “Representative”) since November 2006; and

 

WHEREAS, the Parties previously entered into an agreement setting forth the
terms for the services of the Consultant as the Representative (“Prior
Consulting Agreement”), which agreement expired on March 31, 2012; and

 

WHEREAS, the Consultant, pursuant to an oral understanding with the Company,
continued his services to the Company as the Representative under certain terms
since March 31, 2012 without a written renewal of the Prior Consulting Agreement
or other written agreement; and

 

WHEREAS, the Parties desire to amend, in part, and restate the Prior Consulting
Agreement with certain amendments and memorialize the terms and conditions for
the Consultant’s services as the Representative as set forth in this Agreement,
with the intent to supersede any prior understanding, agreements and
arrangements by and between the parties.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
Parties hereto agree as follows:

 

1.Continuing Services as the Representative.

 

1.1          Services Prior to This Agreement. The Parties understand and agree
that this Agreement is intended to cover Consultant’s services provided to the
Company during the term from April 1, 2012 through the date hereof.

 

1.2          Continued Services. The Consultant shall continue to act as the
Representative upon the terms and conditions set forth hereinafter, and in such
capacity, shall provide such services as set forth on attached Annex A and such
other services as may be assigned to him from time to time by the Company’s
Chief Executive Officer (collectively the “Services”). As the Representative,
the Consultant shall report to the Chief Executive Officer during the Term (as
defined in Section 3.1) of this Agreement.

 

2.           Compensation. As compensation for the Services during the Term (as
defined in Section 3.1) pursuant to this Agreement, the Consultant shall be
compensated as follows:

 

2.1          Cash Fee. The Company shall pay the Consultant a fee of $7,500.00
every three calendar months. The first installment of this fee shall have been
paid on [on the first business day following the end of each three month
period]. Payment will be made to the Consultant via wire transfer, and the
Company shall be responsible for any applicable wire transfer fees.

 

2.2          Equity Compensation. The Company shall issue to the Consultant
7,000 restricted shares of common stock every three calendar months under the
Company’s 2010 Stock Incentive Plan pursuant to the terms of a Restricted Stock
Award Agreement in the form attached hereto as Exhibit A (the “Restricted Stock
Agreement”). The first installment of these shares shall be so issued no later
than March 31, 2014 or as soon as practicable by the Company after the execution
of this Agreement and subsequent issuances shall be on the last trade day of
each fiscal quarter.

 

2.3          Expenses. The Company shall reimburse the Consultant for all
reasonable business expenses incurred by the Consultant during the Term
hereunder upon presentation by the Consultant of such documentation and records
as the Company shall request from time to time require, provided that any
expense in excess of $500.00 shall require the prior written approval of the
Company.

 

2.4          Compensation for Directorship. The Consultant presently serves on
the Board as a Director. The Consultant acknowledges that while this Agreement
is in effect, the Consultant may be entitled to any additional compensation as a
Director and any such compensation, if due, shall be covered by a separate
agreement.

 

3.           Term and Termination.

 

3.1          Term. The term of this Agreement is commenced on the date of this
Agreement and shall continue until terminated as provided herein (the “Term”).

 

3.2          Termination upon Death. If the Consultant dies during the Term,
this Agreement shall thereupon terminate, except that the Company shall pay to
the estate of the Consultant any accrued and unpaid fee due the Consultant
pursuant to Section 2.1 hereof, as well as such number of shares as provided
pursuant to Section 2.2 hereof, and all previously accrued but unpaid expense
reimbursements under Section 2.3 at the time of the Consultant’s death.

 

1

 

 

3.3          Termination upon Disability. The Company may terminate this
Agreement upon ten (10) days’ written notice if, for a continuous or accumulated
period of forty-five (45) days during the Term, the Consultant is prevented from
discharging the Services due to any physical or mental disability. With the
exception of the covenants included in Section 4 below, upon such termination,
the obligations of the Consultant and the Company under this Agreement shall
immediately cease. In the event of a termination pursuant to this section, the
Consultant shall be entitled to receive any accrued and unpaid amounts earned
pursuant to Section 2.1 hereof, as well as such number of shares as provided
pursuant to Section 2.2 hereof, and all previously accrued but unpaid expense
reimbursements under Section 2.3 at the time of termination.

 

3.4          Termination for Cause. The Company reserves the right to terminate
this Agreement if the Consultant willfully breaches or habitually neglects the
Services that he is required to perform under the terms of this Agreement, or if
the Consultant commits such acts of dishonesty, fraud, misrepresentation, gross
negligence, or willful misconduct as would prevent the effective performance of
the Services or which results in material harm to the Company or its business.
The Company may terminate this Agreement for cause by giving written notice of
termination to the Consultant. With the exception of the covenants included in
Sections 4 and 5 below, upon the date of delivery of the written notice of such
termination, the obligations of the Consultant and the Company under this
Agreement shall immediately cease. Such termination shall be without prejudice
to any other remedy to which the Company may be entitled either at law, in
equity, or under this Agreement. In the event of a termination pursuant to this
section, the Consultant shall be entitled to receive any accrued and unpaid
amounts earned pursuant to Section 2.1 hereof pro rata through the date of such
termination. The Company shall also pay to the Consultant all previously accrued
but unpaid expense reimbursements under Section 2.3 at the time of termination. 

 

3.5          Termination without Cause. The Company may terminate this Agreement
upon not less than thirty (30) days’ written notice by the Company to the
Consultant. With the exception of the covenants included in Sections 4 and 5
below, upon such termination the obligations of the Consultant and the Company
under this Agreement shall immediately cease. In the event of a termination
pursuant to this section, the Consultant shall be entitled to receive any
accrued and unpaid amounts earned pursuant to Section 2.1 hereof, as well as
such number of shares as provided pursuant to Section 2.2 hereof, and all
previously accrued but unpaid expense reimbursements under Section 2.3 at the
time of termination.

 

3.6          Termination by the Consultant. The Consultant may terminate this
Agreement upon not less than thirty (30) days’ written notice by the Consultant
to the Company.

 

4.           Confidential Information.

 

4.1          Confidential Information. The Consultant acknowledges that:

 

4.1.1      As a result of his association with the Company pursuant to this
Agreement and otherwise, the Consultant may obtain secret and confidential
information concerning the business of the Company and its subsidiaries and
affiliates (collectively, the “Group”), including, without limitation, trade
secrets and any information concerning products, processes, formulas, designs,
inventions (whether or not patentable or registrable under copyright or similar
laws, and whether or not reduced to practice), discoveries, concepts, ideas,
improvements, techniques, methods, research, development and test results,
specifications, data, know-how, software, formats, marketing plans and analyses,
business plans and analyses, strategies, forecasts, and customer and supplier
identities, characteristics, and agreements (“Confidential Information”). In
addition, the Consultant may become aware of business opportunities that may be
beneficial to the Group, including, but not limited, opportunities to acquire or
purchase, or, except for Permitted Competitive Investments (as defined in
Section 4.4), otherwise make equity or debt investments in, companies primarily
involved in a Competitive Business (“Corporate Opportunities”), during the Term,
whether in the course of performing the Services or otherwise, and that such
Corporate Opportunities shall considered to be business opportunities of the
Group.

 

4.1.2      The Group will suffer substantial damage which will be difficult to
compute if, during the Term or thereafter, the Consultant should divulge
Confidential Information.

 

4.1.3      The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Group.

 

4.2          Protection of Confidential Information. The Consultant agrees that
he will not at any time, either during the Term of this Agreement or thereafter,
divulge to any person or entity any Confidential Information obtained or learned
by him as a result of his Services to the Company, except (i) in the course of
performing the Services, (ii) to the extent that any such information is in the
public domain other than as a result of the Consultant’s breach of any of his
obligations hereunder, (iii) where required to be disclosed by court order,
subpoena, or other government process, or (iv) if such disclosure is made
without the Consultant’s knowing intent to cause material harm to the Group. If
the Consultant shall be required to make disclosure pursuant to the provisions
of clause (iii) of the preceding sentence, the Consultant promptly, but in no
event more than 24 hours after learning of such subpoena, court order, or other
government process, shall notify, by personal delivery or by electronic means,
confirmed by mail, the Company and, at the Company’s expense, the Consultant
shall: (a) take reasonably necessary and lawful steps required by the Group to
defend against the enforcement of such subpoena, court order, or other
government process, and (b) permit the Group to intervene and participate with
counsel of its choice in any proceeding relating to the enforcement thereof.

 

2

 

 

4.3          Return of Confidential Documents. Upon termination of this
Agreement, the Consultant will promptly deliver to the Group all memoranda,
correspondence, notes, records, reports, manuals, drawings, blue-prints, and
other documents (and all copies thereof) relating to the business of the Group
and all property associated therewith that he may then possess or have under his
control during the course of performing the Services, whether prepared by the
Consultant or others.

 

4.4          Competition. During the Term and terminating one year after the
Consultant ceases to serve on the Board, the Consultant, without the prior
written permission of the Company, shall not for any reason whatsoever, (i)
enter into the employ of or render any services to any person, firm or
corporation engaged in any business which is in competition with the Group’s
principal existing business at the time of termination (“Competitive Business”);
(ii) engage in any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee consultant, or
advisor or in any other relationship or capacity; (iii) employ, or have or cause
any other person or entity to employ, any person who was employed by the Group
at the time of termination of this Agreement; or (iv) solicit, interfere with,
or endeavor to entice away from the Group, for the benefit of a Competitive
Business, any of its customers. Notwithstanding the foregoing, (i) the
Consultant shall not be precluded from investing and managing the investment of,
his or his family’s assets in the securities of any corporation or other
business entity that is engaged in a Competitive Business if such securities are
traded on a national stock exchange or quoted on the over-the-counter market and
if such investment does not result in his beneficially owning, at any time, more
than 2% of any class of the publicly traded equity securities of such
Competitive Business (“Permitted Competitive Investment”); and (ii) during the
Term of this Agreement and terminating one year after the Consultant ceases to
serve on the Board (except for investments in a class of securities trading on
public markets), the Consultant: (a) shall be prohibited from taking for himself
personally any Corporate Opportunities, and (b) shall refer to the Company for
consideration (before any other party) any and all Corporate Opportunities that
arise during the Term of this Agreement or for a period of one year thereafter.
If the Company determines not to exploit any Corporate Opportunity, the Company
shall determine what, if anything, should be done with such opportunity. The
Consultant shall not be entitled to any compensation, as a finder or otherwise,
if either the Company or the Consultant introduces such opportunity to other
persons, it being understood that any such compensation shall be paid to the
Company.

 

4.5          Remedies for the Company. If the Consultant commits a breach of any
of the provisions of Section 4.2 or 4.4, the Company shall have the right:

 

4.5.1      to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed by the
Consultant that the services being rendered hereunder to the Company are of a
special, unique and extraordinary character and that any breach or threatened
breach will cause irreparable injury to the Group and that money damages will
not provide an adequate remedy to the Group;

 

4.5.2      to require the Consultant to account for and pay over to the Company
all monetary damages determined by a non-appealable decision by a court of law
to have been suffered by the Group as the result of any actions constituting a
breach of any of the provisions of Section 4.2 or 4.4, and the Consultant hereby
agrees to account for and pay over such damages to the Company; and

 

4.5.3      to not perform any obligation owed to the Consultant under this
Agreement, to the fullest extent permitted by law. The Company shall also have
the right, to the fullest extent permitted by law, to adjust any amount due and
owing or to be due and owing to the Consultant, whether under this Agreement or
any other agreement between the Company and the Consultant in order to satisfy
any losses to the Group as a result of Consultant’s breach.

 

4.6         Violation of Covenant. If the Consultant shall violate any covenant
contained in Section 4.4, the duration of such covenant so violated shall be
automatically extended for a period of time equal to the period of such
violation.

 

5.           The Consultant’s Representations. The Consultant represents that
the entering into and performance of this Agreement by will not violate any law,
rule, regulation, order, contract, or agreement to which the Consultant is a
party or is bound or affected.

 

6.           Miscellaneous Provisions.

 

6.1          Independent Contractor Status. The Parties acknowledge and agree
that the Consultant’s relationship with the Company is that of independent
contractor and not that of an employee. Nothing in this Agreement is intended to
create or will be deemed to create or constitute a joint venture or partnership
between the Company and the Consultant.

 

6.2          Taxes. The Consultant will be responsible for the payment of all
withholding, payroll, and other taxes payable in respect of the payments
received by the Consultant under this Agreement and hereby agrees to indemnify
and hold the Company harmless from any obligation or penalty arising from the
failure to pay such taxes.

 

6.3          Notices. All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when delivered personally
to the party to receive the same, when delivered via overnight courier providing
for next day delivery service (“Overnight Courier”), when transmitted by
facsimile (electronic receipt confirmed), or when mailed first class postage
prepaid, by certified mail, return receipt requested, addressed to the party to
receive the same at his or its address set forth below, or such other address as
the party to receive the same shall have specified by written notice given in
the manner provided for in this Section 6.3. All notices shall be deemed to have
been given: (a) as of the date of personal delivery, (b) the first business day
after delivery via Overnight Courier, (c) on the electronically confirmed date
of receipt during business hours of the facsimile transmittal (or the following
business day if the facsimile is received after 5:30 p.m. Pacific Time), or (d)
three calendar days after the date of deposit (postage pre-paid) with the U.S.
Postal Service if delivered via first class or certified mail.

 

3

 

 

  If to the Consultant:

R. Scott Cramer

800 N. Maitland Ave.

Suite 204

Maitland, FL 32789-2225

 

  If to the Company:

Skystar Bio-Pharmaceutical Company

Room 10601, Jiezuo Plaza

No. 4, Fenghui Road South

Gaoxin District, Xian Province, PRC

Attn: Weibing Lu

 

6.4         Survival Provisions. The provisions of Sections 4 and 5, and any
provisions relating to payments owed to the Consultant after termination of this
Agreement, shall survive termination of this Agreement for any reason.

 

6.5         Entire Agreement. This Agreement sets forth the entire agreement of
the Parties relating to the Services of the Consultant and is intended to
supersede all prior negotiations, understandings, and agreements, whether oral
or written. No provisions of this Agreement may be waived or changed except by
writing by the party against whom such waiver or change is sought to be
enforced. The failure of any party to require performance of any provision
hereof or thereof shall in no manner affect the right at a later time to enforce
such provision.

 

6.6         Governing Law. All questions with respect to the construction of
this Agreement, and the rights and obligations of the parties hereunder, shall
be determined in accordance with the law of the State of Delaware applicable to
agreements made and to be performed entirely in the State of Nevada. Any
disputes, claims, or causes of action by one party against the other arising out
of, in related to or concerning this Agreement shall be commenced and maintained
in any state or federal court located in the State of Nevada, and the Consultant
hereby submits to the jurisdiction and venue of any such court.

 

6.7         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Company. This Agreement
shall not be assignable by the Consultant, but shall inure to the benefit of and
be binding upon the Consultant’s heirs and legal representatives.

 

6.8         Severability. It is the desire and intent of the parties that the
terms, provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any person
or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law, to the fullest extent permitted by law. In any case, the
remaining provisions of the Agreement and the application thereof to any person
or circumstance other than those to which they have been held invalid or
unenforceable, shall remain valid and in full force and effect.

 

[Remainder of Page Intentionally Blank]

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Consulting Services Agreement
as of the date first above written.

 



COMPANY     CONSULTANT         SKYSTAR BIO-PHARMACEUTICAL COMPANY     R. Scott
Cramer         By:   /s/ Weibing Lu   By: /s/ R. Scott Cramer      Weibing Lu  
  R. Scott Cramer              Title:   Chief Executive Officer      



  

5

